     Case 5:20-cv-00345-MTT-CHW Document 22 Filed 03/23/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

TODD O. JONES,                                )
                                              )
                                              )
                     Petitioner,              )
                                              )
              v.                              )   CIVIL ACTION NO. 5:20-CV-345 (MTT)
                                              )
CLINTON PERRY,                                )
                                              )
                                              )
                Respondent.                   )
 __________________                           )


                                          ORDER

       United States Magistrate Judge Charles H. Weigle recommends granting the

respondent’s motion to dismiss (Doc. 10) and dismissing as untimely Petitioner Todd O.

Jones’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Doc. 16.

The petitioner has objected, so pursuant to 28 U.S.C. § 636(b)(1), the Court has

reviewed de novo the portions of the Recommendation to which the petitioner objects.

       In his objection, the petitioner argues that although his petition is untimely, he is

entitled to equitable tolling. Doc. 19 at 5. The petitioner blames his appellate counsel

for advising him that a state habeas petition was his only option and not advising him

that he could seek further review of his conviction by other means. The petitioner stated

that because of this advice, he did not timely file a federal habeas action and instead

focused his efforts on filing a state habeas petition. Id. at 5-8. The petitioner also

argues that his attorney dishonestly stated he would seek further review of the

petitioner’s conviction by filing a motion for reconsideration in the Georgia Supreme

Court and a petition for a writ of certiorari in the United States Supreme Court. Id. at 3-5
      Case 5:20-cv-00345-MTT-CHW Document 22 Filed 03/23/21 Page 2 of 6




       Equitable tolling is “an extraordinary remedy ‘limited to rare and exceptional

circumstances and typically applied sparingly.’” Cadet v. Fla. Dep’t. of Corr., 853 F.3d

1216, 1225 (11th Cir. 2017) (quoting Hunter v. Ferrell, 587 F.3d 1304, 1308 (11th Cir.

2009)). The burden to show that equitable tolling applies “‘rests solely on the petitioner’

who cannot rely on ‘mere conclusory allegations,’ which ‘are insufficient to raise the

issue of equitable tolling.’” Robinson v. State Attorney for Fla., 808 F. App’x 894, 898

(11th Cir. 2020) (quoting San Martin v. McNeil, 633 F.3d 1257, 1268 (11th Cir. 2011)). A

habeas petitioner is entitled to “equitable tolling only if he shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

(quotation marks omitted). Both elements must be independently satisfied for equitable

tolling to apply. Cadet, 853 F.3d at 1225.

       The Eleventh Circuit has narrowly defined what constitutes “extraordinary

circumstances” and held that negligence by an attorney, such as missing a filing

deadline, is not extraordinary. Id. at 1236. Rather, more is required for equitable tolling

to apply, such as abandonment by counsel, “bad faith, dishonesty, divided loyalty, [or]

an attorney’s mental impairment.” Brown v. Sec’y, Dept. of Corr., 750 F. App’x 915, 929

(11th Cir. 2018); id.

   1. Extraordinary Circumstances

       Although he alleges that his appellate counsel abandoned him, the petitioner

does not allege that his appellate counsel was ever tasked with filing either a state or

federal habeas action. Doc. 19 at 5-6. Instead, the petitioner filed a state habeas

petition pro se and listed the allegedly attorney lawyer as the attorney who was




                                             -2-
      Case 5:20-cv-00345-MTT-CHW Document 22 Filed 03/23/21 Page 3 of 6




appointed to him for his direct appeal. Doc. 11-2 at 3, 11. Accordingly, his argument

that his attorney abandoned him is without merit.

       The petitioner may mean that his appellate counsel abandoned him by saying he

would seek further review of the petitioner’s conviction through a motion for

reconsideration and a petition for a writ of certiorari but never doing so. Doc. 19 at 3.

However, unlike other cases where extraordinary circumstances were established

because of attorney misrepresentations, the petitioner has not alleged that he did

anything to ensure these motions were filed. For example, in Roper v. Department of

Corrections, the petitioner and his family members were falsely reassured multiple times

that the petitioner’s attorney had filed a motion tolling the limitations period for a federal

habeas petition. 434 F. App’x 786, 789 (11th Cir. 2011). Similarly, in Downs v. McNeil,

the petitioner often reminded his attorneys of deadlines to no avail by “sending regular

letters to counsel, participating in periodic meetings, and requesting confirmation that

his state and federal motions were being drafted and filed in a timely manner.” 520 F.3d

1311, 1324 (11th Cir. 2008). Here, however, the petitioner has not alleged he did

anything to ensure his attorney was seeking further review of his conviction.

       The petitioner also argues his former attorney’s erroneous advice—that a state

habeas petition was his only available option—constitutes extraordinary circumstances.

This argument is also without merit. The Eleventh Circuit has repeatedly held that

negligence by an attorney, such as miscalculation of a limitations period, does not

constitute extraordinary circumstances in an equitable tolling analysis. Sandvik v.

United States, 177 F.3d 1269, 1271 (11th Cir. 1999) (attorney’s reliance on standard

mail resulted in a habeas petition being dismissed as untimely because it was filed one




                                              -3-
      Case 5:20-cv-00345-MTT-CHW Document 22 Filed 03/23/21 Page 4 of 6




day late); Steed v. Head, 219 F.3d 1298, 1300 (11th Cir. 2000) (attorney miscalculated

limitations period, resulting in untimely petition); Helton v. Sec’y for Dep’t of Corr., 259

F.3d 1310, 1313 (11th Cir. 2001) (attorney’s erroneous advice to client resulted in

untimely petition). It follows that negligence from an attorney who, unlike the attorneys

in Sandvik and Steed, was not retained or appointed specifically to file a habeas motion

does not constitute extraordinary circumstances for the purposes of equitable tolling.

       Therefore, accepting his allegations as true, the petitioner has failed to establish

that extraordinary circumstances prevented him from filing a timely habeas petition.

   2. Diligence

       Even if the petitioner had established that extraordinary circumstances were

present, he nonetheless has failed to establish that he diligently pursued his rights. A

petitioner must show “not only ‘extraordinary circumstances,’ but also circumstances

that are beyond the petitioner’s control and unavoidable even with diligence.” Roper,

434 F. App’x at 791 n.5 (quoting Downs, 520 F.3d at 1323). To establish diligence, the

petitioner must “present evidence showing reasonable efforts to timely file his action.”

Dodd v. United States, 365 F.3d 1273, 1282 (11th Cir. 2004). Further, all litigants—

included pro se litigants—“are deemed to know of the one-year statute of limitations.”

Outler v. United States, 485 F.3d 1273, 1282 n.4 (2007). Ignorance or confusion about

the law does not excuse the failure to timely file a habeas petition. Wakefield v. R.R.

Ret. Bd., 131 F.3d 967, 970 (11th Cir. 1997); Perez v. Florida, 519 F. App’x 995, 997

(11th Cir. 2013); Gardner v. Walker, 2005 WL 1127137, *1 (M.D. Ga. May 7, 2005).

       The petitioner has not alleged that he attempted to timely file his action. Rather,

he merely concludes that “the record will show that he has been using due diligence to




                                             -4-
      Case 5:20-cv-00345-MTT-CHW Document 22 Filed 03/23/21 Page 5 of 6




seek justice.” Doc. 19 at 8. However, a diligence analysis for the purposes of equitable

tolling examines the period before the limitations period expired; the level of diligence

after the habeas petition is filed is irrelevant. Dodd, 365 F.3d at 1282-83; Gonzales v.

United States, 2012 WL 6045907, at *6 (N.D. Ga. Dec. 5, 2012). The petitioner has not

alleged any specific actions he took to ensure his federal habeas action was timely filed,

and generally asserting that “the record will show” he was diligent is insufficient to carry

his burden of establishing the extraordinary remedy of equitable tolling is appropriate.

See Chavez v. Sec’y., Fla. Dept. of Corr., 647 F.3d 1057, 1072-73 (11th Cir. 2011); San

Martin, 633 F.3d at 1268. Accordingly, the petitioner has not established that he was

diligently pursuing his rights.

       In conclusion, the petitioner has failed to allege specific facts that, if true, would

warrant relief. The petitioner’s allegations about his former attorney’s actions fail to

establish that extraordinary circumstances prevented him from timely filing his petition.

And even if he had established extraordinary circumstances, any alleged

misconceptions, mistakes, or deceit could easily have been overcome and remedied by

even the lowest level of diligence by the petitioner. See Smith v. Chatman, 2014 WL,

1247790, *4-5 (S.D. Ga. Mar. 25, 2014) (petitioner’s lack of knowledge about federal

habeas limitations period was avoidable with diligence, despite former attorney failing to

inform him about his post-conviction options). Accordingly, the petitioner has not

established that equitable tolling applies.

       After review, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation (Doc. 16) is

ADOPTED and made the order of the Court. Accordingly, the petitioner’s motion to stay




                                              -5-
      Case 5:20-cv-00345-MTT-CHW Document 22 Filed 03/23/21 Page 6 of 6




(Doc. 13) is DENIED, the respondent’s motion to dismiss (Doc. 10) is GRANTED, and

the petitioner’s action is DISMISSED with prejudice.

       Additionally, because the petitioner has not shown that “jurists of reason would

find it debatable whether the district court was correct in its procedural ruling”; and that

“jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right,” a certificate of appealability is DENIED, and any motion

to proceed in forma pauperis is DENIED.

       SO ORDERED, this 23rd day of March, 2021.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             -6-
